Ehrlich, Oh. J.
The action, instead of being for damages resulting from the breach of a special contract, was to recover for moneys paid, laid out and expended for the defendant, at his request.
There was no proof of any direction from the defendant to pay the money, and no warrant for a recovery on any such cause of action. The exceptions taken are without merit.
The plaintiff having failed to submit to a nonsuit, the direction to find for the defendant was right, and the judgment entered on the verdict must be affirmed, with costs.
Newberger, J., concurs.
Judgment affirmed.